Title: Nicholas P. Trist to James Madison, 11 January 1828
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Monticello
                                
                                 Jan. 11. 1828.
                            
                        

                        My conscience has been reproaching me for some time past with my remissness towards you; and yet something
                            has occurred every day to protract it until this late date.
                        My expectation, when I last wrote, of hearing again from Mr Coolidge within a post or two, was not realised,
                            and I left home on some business at Powhatan court house without doing so. On my return, I was still disappointed;
                            & the suspense was not removed until some time after the receipt of your last favor, when, on opening a small box
                            that had been a good while on its way from Boston, I perceived a letter from Mr Walker to Mr Coolidge. An extract from
                            this, I communicated by the last mail to Mr Cabell, as I now do to you.
                        The passages from Genl. Lafayette’s letter which you had the goodness to enclose were immediately sent to Mr
                            Randolph; but various causes conspired to prevent my seeing him until last monday. I am sorry to inform you that neither
                            of us have a sufficiently distinct idea of the letter which seems to be working such mischief, to enable us to find it. I
                            have only a vague remembrance of some publication of the sort in some newspaper; but when & where, I am utterly
                            unable to say. Perhaps you may have it in your power to give me some sort of approximation to its date; if so, do me the
                            favor to communicate it, and I will go over immediately to Edge-hill, for the purpose of
                            finding and sending it.
                        With regard to the publication of the papers, your kindness has but anticipated Mr. R’s purpose, in
                            mentioning the subject to Genl. Lafayette. Mr R. has himself been busily engaged in selecting the letters which shall be
                            first published; and has been for a long time very desirous of seeing you in relation to them. On my return from
                            Montpellier, I found him intending to go down "next week"; and he has only been postponing the trip ever since. He is now
                            gone, on very urgent business, to Bedford: unless this bad weather has arrested him, and will, no doubt, take the first
                            moment after he gets back, for visiting you.
                        The only piece of local news that will prove interesting is that Mrs Dunglison is ’out of danger’, as the Dr
                            wrote me yesterday, from a very dangerous complaint with which she was taken the day after his return from Washington. One
                            morning last week a messenger came up with the intelligence of her illness, & a request that I would go down
                            there. It was raining; but the message was one which did not allow me to delay, and on my arrival I found the Dr in a very
                            serious state of alarm. The complaint was acute rheumatism, always attended by considerable
                            danger, & in this case, by very serious symptoms, of inflammation of the heart. Mrs D. had once before, in
                            England, been ill of it, and her life despaired of, for several weeks.
                        I was happy to hear of your own recovery; and hope the present bad weather will not furnish cause for
                            desiring another, as its changeableness gives reason to apprehend it may. At our neighbor’s, Mr Merriwether, the
                            thermometer was, on Sunday, at summer heat: the next day felt still warmer; and on tuesday
                            there was a sleet. I owe many apologies for keeping so long, the pamphlets of Dr Coopers, which I borrowed "for a few
                            days." I trust, however, that my doing so has not been productive of inconvenience; and beg that you will let me know in
                            your next letter: for it may yet be several weeks before I sh<all> have time to bestow on the subject, and I
                            may borrow it on another occasion. The orig<inal> of Mr Jefferson’s letter is enclosed.
                        Please present to Mrs Madison our affectionate souvenirs, and say to her for me, that the letter contained no
                            evidence of a compliance with her promise. Believe me ever your very grateful and devoted servant
                        
                            
                        
                        
                            
                                Nichs. Ph. Trist
                            
                        
                        
                            From Mr Walker to Mr Coolidge.
                            "I look upon the place as highly desirable, but there is so little prospect of obtaining it, that I
                                cannot think it expedient to take any measures for that purpose. It would not be in my power to go much before March,
                                even if they should give up Dr Jones, which does not appear at all probable."
                            I forgot to mention that Genl. Cocke was up, early in the month. He se<ems?> very desirous
                                that the place should be at once filled, and hoped they would be able to agree on something definitive in Richmond,
                                whither he proposed going about this time. I took the lib<erty> of telling him that I was satisfied, if
                                they determined in favor of W., that your concurrence might be calculated on. This step, I hope the circumstances of
                                the case, which admits not delay, will justify in your eyes.
                        
                    